Exhibit 10.4

 

PURCHASE AGREEMENT

 

This Purchase Agreement (this “Agreement”), dated as of December 12, 2014, is by
and between Poseidon Sports Limited, a company established under the laws of
Cayman Islands (the “Purchaser”), and Solar Power, Inc., a California
corporation (the “Company”). Each of the Purchaser and the Company is referred
to herein each as a “Party”, and collectively as the “Parties”.

 

W I T N E S S E T H:

 

WHEREAS, the Company and the Purchaser desire to provide for the issuance, sale
and purchase of certain number of shares of common stock of the Company, par
value US$0.0001 per share (the “Common Shares”), on the terms and conditions set
forth in this Agreement; and

 

WHEREAS, the Company and the Purchaser desire to make certain representations,
warranties, covenants and agreements in connection with the issuance, sale and
purchase of certain Common Shares and related transactions contemplated by this
Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements herein contained, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound, the Company and the
Purchaser agree as follows:

 

ARTICLE I

PURCHASE AND SALE

 

Section 1.1     Issuance, Sale and Purchase of Shares. Subject to the terms and
conditions of this Agreement, and in reliance upon the representations and
warranties set forth herein, the Company agrees to absolutely and
unconditionally issue, sell and deliver to the Purchaser, free and clear of any
pledge, mortgage, security interest, encumbrance, lien, charge, assessment,
claim or restriction of any kind or nature, except as required by applicable
laws, and the Purchaser agrees to purchase from the Company, on the Closing Date
(as defined below), 1,500,000 Common Shares (the “Purchase Shares”).

 

Section 1.2     Purchase Price. The Purchaser shall pay an aggregate purchase
price of US$3,000,000 (the “Purchase Price”), or US$2.00 per share, for the
Purchase Shares.

 

Section 1.3     Closing.

 

(a)     Upon the terms and subject to the conditions of this Agreement, the
closing (the “Closing”) of the purchase and sale of the Purchase Shares of the
Purchaser shall take place at a place determined by the Company at 9:00 A.M. New
York time on a date that on or before the tenth (10th) business day following
the date on which all the Closing Conditions set forth in Section 1.4 have been
satisfied or waived by Purchaser or Seller, as applicable, or at such other time
or on such other date that is agreed upon in writing by the Company and the
Purchaser (the “Closing Date”).

 

(b)     On or before the Closing Date, the Purchaser shall deliver the Purchase
Price by wire transfer in immediately available funds to the Company’s bank
account designated by the Company in a written notice to the Purchaser. At the
Closing, the Purchaser shall deliver a certificate of a duly authorized officer
of the Purchaser certifying as to the matters set forth in Section 1.4(b).

 

 
1

--------------------------------------------------------------------------------

 

 

(c)     On the Closing Date, in addition to any items the delivery of which is
made an express condition to the Purchaser’s obligations at the Closing pursuant
to Section 1.4, the Company shall deliver to the Purchaser a true and complete
copy, certified by a director of the Company, of the resolutions duly and
validly adopted by the board of directors of the Company, evidencing (A) its
authorization of the execution and delivery of this Agreement and the other
documents to be executed as contemplated hereunder and the consummation of the
transactions contemplated hereby and thereby; and (B) its approval of the
issuance and allotment of the Purchase Shares to the Purchaser.

 

(d)     Within fifteen (15) business days after the Closing Date, the Company
shall deliver to the Purchaser:

 

(1) a copy of the updated stock ledger of the Company evidencing the Purchaser
as the holder of the Purchase Shares; and

 

(2) a stock certificate issued in the name of the Purchaser evidencing the
Purchase Shares and containing the following legend or other restrictive legend
substantially to the effect of the following:

 

“THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”). NO SALE, PLEDGE, HYPOTHECATION, TRANSFER OR
OTHER DISPOSITION OF THESE SECURITIES MAY BE MADE UNLESS EITHER (A) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR (B) PURSUANT TO
AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT,
IN EITHER CASE UPON THE RECEIPT OF AN OPINION OF U.S. COUNSEL.”

 

Section 1.4     Closing Conditions.

 

The obligations of the Purchaser to pay the Purchase Price to the Company as
contemplated by this Agreement shall be subject to the satisfaction, on or
before the Closing, of each of the following conditions, provided that any of
which may be waived in writing by the Purchaser in its sole discretion:

 

(a)     All corporate and other actions required to be taken by the Company in
connection with the issuance and sale of the Purchase Shares shall have been
completed and all corporate and other actions required to be taken by the
Purchaser in connection with the purchase of the Purchase Shares shall have been
completed.

 

(b)     The representations and warranties of the Company contained in Section
2.1 of this Agreement shall have been true and correct on the date of this
Agreement and shall be true and correct in all material respects as of the
Closing; and the Company shall have performed and complied with in all material
respects all, and not be in breach or default in any material respect under any,
agreements, covenants, conditions and obligations contained in this Agreement
that are required to be performed or complied with on or before the Closing.

 

 
2

--------------------------------------------------------------------------------

 

 

(c)     No governmental authority of competent jurisdiction shall have enacted,
issued, promulgated, enforced or entered any law (whether temporary, preliminary
or permanent) that is in effect and restrains, enjoins, prevents, prohibits or
otherwise makes illegal the consummation of, or materially and adversely alter,
the transactions contemplated by this Agreement or imposes any damages or
penalties that are substantial in relation to the Company; and no action, suit,
proceeding or investigation shall have been instituted by or before any
governmental authority of competent jurisdiction or threatened that seeks to
restrain, enjoin, prevent, prohibit or otherwise makes illegal the consummation
of, or materially and adversely alter, the transactions contemplated by this
Agreement or impose any damages or penalties that are substantial in relation to
the Purchaser.

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES

 

Section 2.1     Representations and Warranties of the Company. The Company
hereby represents and warrants to the Purchaser, as of the date hereof and as of
the Closing, as follows:

 

(a)     Organization and Authority. Each of the Company and its subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, with the
requisite power and authority to own and use its properties and assets and to
carry on its business in all material respects as is currently conducted.
Neither the Company nor any of its subsidiaries is in material violation or
default of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and its subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification, except to the extent that the
failure to be so qualified and in good standing would not result in any material
adverse effect on the operations, financial position or condition of the Company
and its subsidiaries, taken as a whole, or adversely affect the ability of the
Company to carry out its obligations hereunder and to consummate the
transactions contemplated hereunder.

 

(b)     Due Issuance of the Purchase Shares. The Purchase Shares of the
Purchaser have been duly authorized and, when issued and delivered to the
Purchaser and paid for by the Purchaser pursuant to this Agreement, will be
validly issued, fully paid and non-assessable. The Purchase Shares as described
herein are free and clear of any pledge, mortgage, security interest,
encumbrance, lien, charge, assessment, claim or restriction of any kind or
nature, except as required by applicable laws. The Company has full power and
authority to enter into, execute and deliver this Agreement and each agreement,
certificate, document and instrument to be executed and delivered by it pursuant
to this Agreement and to perform its obligations hereunder. The execution and
delivery by it of this Agreement and the performance by it of its obligations
hereunder have been duly authorized by all requisite actions on its part.

 

(c)     Valid Agreement. This Agreement has been duly executed and delivered by
it and constitutes its legal, valid and binding obligation, enforceable against
it in accordance with its terms.

 

 
3

--------------------------------------------------------------------------------

 

 

(d)     Noncontravention. Neither the execution and the delivery by the Company
of this Agreement, nor the consummation by the Company of any of the
transactions contemplated hereby, nor compliance by it with any of the terms and
conditions hereof will violate any existing agreements to which the Company or
any of its subsidiaries is bound, federal, state, county or local law,
constitution, statute, regulation, rule, injunction, judgment, order, decree,
ruling, charge, or other restriction of any government, governmental entity or
court to which the Company or any of its subsidiaries is subject, except such
violation that would not have a material adverse effect on the operations,
financial position or condition of the Company and its subsidiaries, taken as a
whole, or adversely affect the ability of the Company to carry out its
obligations hereunder and to consummate the transactions contemplated hereunder.

 

(e)     Filings, Consents and Approvals. Neither the execution and delivery by
the Company of this Agreement, nor the consummation by the Company of any of the
transactions contemplated hereby, nor the performance by the Company of this
Agreement in accordance with its terms requires the filing, consent, approval,
order or authorization of, or registration with, or the giving notice to, any
governmental or public body or authority, except such as have been obtained,
made, given or will be made promptly hereafter and any required filing or
notification with the Securities and Exchange Commission.

 

(f)     Compliance with Applicable Law. There is no claim, action, suit,
proceeding, arbitration, investigation or inquiry pending or, to the best of
Company’s knowledge, threatened, against or involving Company with respect to
this Agreement, the transactions contemplated hereby, or the Purchase Shares,
before any national, provincial, federal, state, municipal, foreign, or other
court or governmental or administrative body or agency, or any private
arbitration tribunal.

 

(g)     Disclosure. The Company has not made any untrue statement of a material
fact related to a specific representation or warranty contained in this
Agreement, nor has the Company omitted to state any material fact necessary in
order to make the specific statements contained in this Agreement not
misleading, based on the Company’s best knowledge with respect to any foregoing
statement of forward-looking nature when such statement was made.

 

Section 2.2     Representations and Warranties of the Purchaser. The Purchaser
hereby represents and warrants to the Company as of the date hereof and as of
the Closing Date, as follows:

 

(a)     Due Formation. It is a company duly incorporated as a company with
limited liability, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, with full power and authority to own and
operate and to carry on its business in the places and in the manner as
currently conducted.

 

(b)     Authority. It has full power and authority to enter into, execute and
deliver this Agreement and each agreement, certificate, document and instrument
to be executed and delivered by it pursuant to this Agreement and to perform its
obligations hereunder. The execution and delivery by it of this Agreement and
the performance by it of its obligations hereunder have been duly authorized by
all requisite actions on its part.

 

(c)     Valid Agreement. This Agreement has been duly executed and delivered by
it and constitutes its legal, valid and binding obligation, enforceable against
it in accordance with its terms, except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, and other laws of general application
affecting enforcement of creditors’ rights generally, and (ii) as limited by
laws relating to the availability of specific performance, injunctive relief, or
other equitable remedies.

 

 
4

--------------------------------------------------------------------------------

 

 

(d)     Consents. Neither the execution and delivery by it of this Agreement nor
the consummation by it of any of the transactions contemplated hereby nor the
performance by it of this Agreement in accordance with its terms requires the
consent, approval, order or authorization of, or registration with, or the
giving of notice to, any governmental or public body or authority or any third
party, except as have been obtained, made or given.

 

(e)     No Conflict. Neither the execution and delivery by it of this Agreement,
nor the consummation by it of any of the transactions contemplated hereby, nor
compliance by it with any of the terms and conditions hereof will contravene any
existing agreement, federal, state, county or local law, rule or regulation or
any judgment, decree or order applicable to, or binding upon, it.

 

(f)     Status and Investment Intent.

 

(i)     Purchase Entirely for Own Account. It is acquiring the Purchase Shares
for its own account for investment purposes only and not with the view to, or
with any intention of, resale, distribution or other disposition thereof. It
does not have any direct or indirect arrangement, or understanding with any
other persons to distribute, or regarding the distribution of the Purchase
Shares in violation of the United States Securities Act of 1933, as amended (the
“Securities Act”) or other applicable laws.

 

(ii)     Not U.S. person. It is not a “U.S. person” (as such term is defined in
Regulation S of the Securities Act) and is not purchasing the Purchase Shares
for the account or benefit of any “U.S. person”.

 

(iii)     Distribution Compliance Period. It acknowledges that all offers and
sales of the Purchase Shares before the end of the “distribution compliance
period” (as such term is defined in Regulation S of the Securities Act) be made
only in accordance with Regulation S of the Securities Act, pursuant to
registration of the securities under the Securities Act or pursuant to an
exemption therefrom.

 

(iv)     Restrictive Legend. It understands that the certificate evidencing the
Purchase Shares will bear a legend or other restriction substantially to the
following effect:

 

“THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”). NO SALE, PLEDGE, HYPOTHECATION, TRANSFER OR
OTHER DISPOSITION OF THESE SECURITIES MAY BE MADE UNLESS EITHER (A) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR (B) PURSUANT TO
AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT,
IN EITHER CASE UPON THE RECEIPT OF AN OPINION OF U.S. COUNSEL.”

 

 
5

--------------------------------------------------------------------------------

 

 

(g)     Financing. It has sufficient funds available to it to purchase all of
the Purchase Shares pursuant to this Agreement.

 

ARTICLE III

MISCELLANEOUS

 

Section 3.1     Lockup. Without the prior written consent of the Company, the
Purchaser shall not sell, give, assign, hypothecate, pledge, encumber, grant a
security interest in or otherwise dispose of, or suffer to exist (except for by
operation of law or otherwise) any encumbrance on, any of the Purchase Shares,
or any right, title or interest therein or thereto, prior to the date that is
three (3) months after the Closing Date, except for any sale or transfer to the
affiliate(s) of the Purchaser, provided that such affiliate(s) of the Purchaser
agree(s) to be bound by the terms of this Agreement (including this Section
3.1). For purpose of this Agreement, the term “affiliate” means, with respect to
a specific person, a person that directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the person specified.

 

Section 3.2     Termination. This Agreement may be terminated, and the
transactions contemplated hereby may be abandoned at any time prior to Closing,
(i) by mutual agreement of the Parties, (ii) by the Purchaser in the event that
the Closing has not occurred by the date that is 90 days from the date of this
Agreement. Nothing in this Section 3.2 shall be deemed to release any Party from
any liability for any breach of this Agreement prior to the effective date of
such termination.

 

Section 3.3     Governing Law. This Agreement shall be governed and interpreted
in accordance with the laws of the State of New York without giving effect to
the conflicts of law principles thereof.

 

Section 3.4     Dispute Resolution. Any dispute, controversy or claim (each, a
“Dispute”) arising out of or relating to this Agreement, or the interpretation,
performance breach, termination, validity or invalidity thereof, shall be
referred to arbitration upon the demand of any Party to the dispute with notice
(the “Arbitration Notice”) to the other Party.

 

(a)     The Dispute shall be settled in Hong Kong in a proceeding conducted in
English and Chinese by three (3) arbitrators from the Hong Kong International
Arbitration Centre (the “HKIAC”). The claimant(s) and the respondent(s) to such
dispute shall each select one arbitrator. The third arbitrator, who shall act as
the Presiding Arbitrator, shall be appointed in accordance with the Hong Kong
International Arbitration Centre Administered Arbitration Rules (the “HKIAC
Rules”) in force when the Arbitration Notice is submitted in accordance with the
HKIAC Rules.

 

(b)     Each party to the arbitration shall cooperate with each other party to
the arbitration in making full disclosure of and providing complete access to
all information and documents reasonably requested by such other party in
connection with such arbitral proceedings, subject only to any confidentiality
obligations binding on such party.

 

(c)     The award of the arbitral tribunal shall be final and binding upon the
parties thereto, and the prevailing party may apply to a court of competent
jurisdiction for enforcement of such award.

 

 
6

--------------------------------------------------------------------------------

 

 

(d)     During the course of the arbitral tribunal's adjudication of the
Dispute, this Agreement shall continue to be performed except with respect to
the part in dispute and under adjudication.

 

Section 3.5     Amendment. This Agreement shall not be amended, changed or
modified, except by another agreement in writing executed by the Parties hereto.

 

Section 3.6     Binding Effect. This Agreement shall inure to the benefit of,
and be binding upon, each of the Parties and their respective heirs, successors
and permitted assigns.

 

Section 3.7     Assignment. Neither this Agreement nor any of the rights, duties
or obligations hereunder may be assigned by the Company or the Purchaser without
the express written consent of the other Party. Any purported assignment in
violation of the foregoing sentence shall be null and void, except for the
assignment to the affiliate(s) of the Purchaser, provided that such affiliate(s)
of the Purchaser agree(s) to be bound by the terms of this Agreement.

 

Section 3.8     Notices. All notices, requests, demands, and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given on the date of actual delivery if delivered personally to
the Parties to whom notice is to be given, on the date sent if sent by
telecopier, tested telex or prepaid telegram, on the next business day following
delivery if sent by courier or on the day of attempted delivery by postal
service if mailed by registered or certified mail, return receipt requested,
postage paid, and properly addressed as follows:

 

If to the Purchaser, at:

Poseidon Sports Limited

Building 21, No.2 Jingyuanbei Street

Beijing Economical-Technological Development Area

Beijing, 100176, China

   

If to the Company, at:

Solar Power, Inc. 

3400 Douglas Boulevard, Suite 285

Roseville, California

USA 

Fax: +1-916-771-3657 

 

Any Party may change its address for purposes of this Section 3.8 by giving the
other Party a written notice of the new address in the manner set forth above.

 

Section 3.9     Entire Agreement. This Agreement constitutes the entire
understanding and agreement between the Parties hereto with respect to the
matters covered hereby, and all prior agreements and understandings, oral or in
writing, if any, between the Parties with respect to the matters covered hereby
are merged and superseded by this Agreement.

 

Section 3.10     Severability. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the Parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 

 
7

--------------------------------------------------------------------------------

 

  

Section 3.11     Fees and Expenses. Except as otherwise provided in this
Agreement, each Party will be responsible for all of its own expenses incurred
in connection with the negotiation, preparation and execution of this Agreement.

 

Section 3.12     Specific Performance. The Parties agree that irreparable damage
would occur in the event any provision of this Agreement is not performed in
accordance with the terms hereof. Accordingly, each Party shall be entitled to
specific performance of the terms hereof, in addition to any other remedy at law
or equity.

 

Section 3.13     Headings. The headings of the various articles and sections of
this Agreement are inserted merely for the purpose of convenience and do not
expressly or by implication limit, define or extend the specific terms of the
section so designated.

 

Section 3.14     Execution in Counterparts. For the convenience of the Parties
and to facilitate execution, this Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

 
8

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the day and year first above written.

 

 

Solar Power, Inc.

 

By:

/s/ Peng Xiaofeng

Name: Peng Xiaofeng

Title: Authorized Signatory

 

 
 

--------------------------------------------------------------------------------

 

 

 

Purchaser:

Poseidon Sports Limited

 

 

By:

/s/ Chen Yihong 

Name: Chen Yihong

Title: Director

 